Title: From George Washington to John Hancock, 29 August 1776
From: Washington, George
To: Hancock, John



Sir
Long Island Augt 29: 1776. ½ after 4. A.M.

I was last night honoured with your favor of the 27th accompanied by sundry Resolutions of Congress. Those respecting the officers &c. that may be wounded in the service of the States are founded much in Justice, and I should hope may be productive of many salutary consequences—As to the Encouragement to the Hessian Officers, I wish It may have the desired effect, perhaps It might have been better, had the offer been sooner made.
Before this you will probably have received a Letter from Mr Harrison of the 27th advising of the Engagement between a Detachment of our Men and the Enemy on that day. I am sorry to inform Congress that I have not yet heard either of Genl Sullivan or Lord Stirling, who they would observe were among the missing after the Engagement—Nor can I ascertain our Loss, I am hopefull part of our Men will yet get in, several did Yesterday morning—That of the Enemy is also uncertain—The Accounts are various—I incline to think they suffered a good deal—Some Deserters say five Hundred were killed and Wounded—There was some Skirmishing the greatest part of Yesterday between parties from the Enemy and our People—In

the Evening It was pretty smart—The Event I have not yet learned.
The Weather of late has been extremely wet. Yesterday It rained severely the whole afternoon which distressed our people much, not having a sufficiency of Tents to cover them, and what we have not got over yet. I am in hopes they will All be got to day and that they will be more confortably provided, tho the great scarcity of these Articles distresses us beyond measure not having any thing like a sufficient Number to protect our people from the Inclemency of the Weather and which has occasioned much sickness and the Men to be almost broke down. I have the Honor to be with great respect Sir Your Most Obedt Servt

Go: Washington

